  Case 18-59108-jwc          Doc 55 Filed 05/16/19 Entered 05/17/19 01:31:39                      Desc Imaged
                                   Certificate of Notice Page 1 of 2

                                   UNITED STATES BANKRUPTCY COURT
                                        Northern District of Georgia
                                             Atlanta Division



In     Debtor(s)
Re:    Sergey Vladimirovich Ponomarev                     Case No.: 18−59108−jwc
       355 Avebury Ct                                     Chapter: 13
       Alpharetta, GA 30022
       xxx−xx−0175


                                  NOTICE TO CHAPTER 13 DEBTOR
                             REGARDING DOMESTIC SUPPORT OBLIGATIONS



      If you now have a domestic support obligation (an obligation to pay alimony, maintenance or support of your
spouse, former spouse, child or parent of your child (see 11 U.S.C. § 101(14A) for further explanation)) or if during
this case, a domestic support obligation is imposed upon you then, in order to receive your discharge, you must be
current (up−to−date) on all the payments for your domestic support obligation that:(1) came due before you filed
your bankruptcy petition and your Chapter 13 plan required you to pay, and (2) came due after you filed your
bankruptcy petition. See 11 U.S.C. § 1328(a). Before you receive your discharge you will be required to certify under
penalty of perjury that payments on your domestic support obligations are up−to−date by filing a Debtor's 11 U.S.C.
§ 1328 certificate. The Chapter 13 Trustee will provide a copy of this Certificate after you have completed all
payments on your confirmed Plan. IF YOU DO NOT FILE THIS CERTIFICATE YOU WILL NOT RECEIVE
A DISCHARGE AND THE CASE WILL BE CLOSED.

      This Notice will be served upon Debtor and counsel for Debtor.

May 14, 2019
Date




                                                          M. Regina Thomas
                                                          Clerk of Court
                                                          U. S. Bankruptcy Court



Form 427
        Case 18-59108-jwc             Doc 55 Filed 05/16/19 Entered 05/17/19 01:31:39                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 18-59108-jwc
Sergey Vladimirovich Ponomarev                                                                             Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: chapplem                     Page 1 of 1                          Date Rcvd: May 14, 2019
                                      Form ID: 427                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 16, 2019.
db             +Sergey Vladimirovich Ponomarev,   355 Avebury Ct,   Alpharetta, GA 30022-5879

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 16, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 14, 2019 at the address(es) listed below:
              Araba Andoh Kwofie    on behalf of Debtor Sergey Vladimirovich Ponomarev akwofie@semradlaw.com,
               ganb.courtview@SLFCourtview.com
              Bobby Shane Palmer    on behalf of Debtor Sergey Vladimirovich Ponomarev bpalmer@semradlaw.com,
               ganb.courtview@slfcourtview.com
              John D. Andrle   on behalf of Creditor    Breckenridge Homeowners Association, Inc.
               jandrle@coalegal.com, cbrock@coalegal.com;bmcgoldrick@coalegal.com
              John D. Andrle   jandrle@coalegal.com, cbrock@coalegal.com;bmcgoldrick@coalegal.com
              John D. Andrle   on behalf of Attorney John D. Andrle jandrle@coalegal.com,
               cbrock@coalegal.com;bmcgoldrick@coalegal.com
              Nancy J. Whaley    ecf@njwtrustee.com
              Philip William Lehman    on behalf of Debtor Sergey Vladimirovich Ponomarev plehman@semradlaw.com,
               ganb.courtview@SLFCourtview.com
                                                                                             TOTAL: 7
